MEMORANDUM OPINION

SIMMS, J:
¶ 1 The issue in this appeal is whether 6 O.S. Supp.1997, § 502(H), allows a bank holding company to avoid the statutory restric*235tions on branch banking. Pursuant to that subsection, the Banking Board issued an Order authorizing appellees to establish a branch bank through the vehicle of merging an interim bank organized and chartered by its holding company. Appellants contend that the Order of the Banking Board is in direct violation of statutory branching prohibitions set forth in 6 O.S. Supp.1997, § 501.1 and is therefore unlawful.
¶ 2 This precise issue was recently decided by this Court in Community Bankers Association of Oklahoma v. Oklahoma State Banking Board, 1999 OK 24, 979 P.2d 751 (1999), and determined adversely to the position of the Banking Board and appellees as we held that § 502(H) does not create an exception from branch banking restrictions for bank holding companies. The Order of the Banking Board is therefore unlawful insofar as it approves the establishment of a branch bank at a location prohibited by law and must be reversed.
¶3 By previous order of the Court, the following appeals were made companion eases and were retained for disposition by this Court as they present the same question:
92,060 Community Bankers Assn, et al., v. Consolidated Equity, et al.
92,061 Community Bankers Assn. v. First Midwest Bancorp Inc., etc.
92,062 In the Matter of the combined applications of Farmers & Merchants Bancshares, Inc. and Farmers & Merchants Bank, Oklahoma City, etc.
92,063 In the Matter of the combined application of BancFirst Corporation and BancFirst, Oklahoma, etc.
92,064 In the matter of the Application of First Fidelity Bancorp, Inc., Oklahoma City, etc.
92,227 Spiro State Bank and Community Bankers Association v. First Po-teau Corporation, Poteau State Bank, et al.
92,310 Community Bankers Association of Oklahoma v. The Oklahoma State Banking Board, BancFirst Corporation and BancFirst, Oklahoma (real party in interest.)
¶ 4 The Order of the Banking Board is reversed and the cause is remanded for further proceedings not inconsistent with this opinion.
¶ 5 SUMMERS, C.J., HARGRAVE, V.C.J., HODGES, LAVENDER, OPALA, KAUGER, and WATT, JJ., concur.
¶ 6 ALMA WILSON, J., concurs by reason of stare decisis.